             Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                LITTLE ROCK DIVISION


BURRIS RICHARD STOVALL, Guardian of
RICHARD JOSHUA STOVALL, Incapacitated
Adult

       Plaintiffs

vs.

MACK TRUCKS, INC.;                                   Civil No. 4:16-cv-00713-JLH
INDIANA MILLS & MANUFACTURING,
INC.;
DOES 1-10

       Defendants.




             PLAINTIFF’S MOTION AND SUPPORTING MEMORANDUM FOR
                ORDER REQUIRING PRODUCTION OF CONFIDENTIAL
                  TEST MATERIALS IN THE POSSESSION, CUSTODY
              OR CONTROL OF INDIANA MILLS & MANUFACTURING, INC.


        Plaintiff Burris Richard Stovall, as Guardian of Richard Joshua Stovall (“Plaintiff”), by

 counsel, hereby requests that the Court order Defendant Indiana Mills & Manufacturing, Inc.

 (“IMMI”) to produce certain confidential testing materials in its possession and in support states

 as follows:

        1.       Plaintiff served discovery requests on IMMI seeking vehicle crash test records

 and materials in IMMI’s possession, custody or control regarding certain occupant safety

 features relevant to the litigation because they are potential alternative safer design components




                                                 1
              Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 2 of 6



that were economically and technologically feasible for use in the subject truck. The specific

features for which discovery was sought included the following:

               a) Sled tests, crash tests, and CAE modeling regarding the S-4 type pretensioner1 in
                  the driver’s seating position of a commercial truck cab between 1997-2012.

               b) Work performed by IMMI for Pierce Manufacturing, Inc. regarding a steering
                  wheel airbag and the 4Front System from 1997-2010 in Pierce’s cab-over-engine
                  trucks….

               c) Sled testing materials used to evaluate the interior of the cab in developing and
                  releasing the SPACE/S4 system.

               d) IMMI’s knowledge of MADYMO and FEA modeling in the context of steering
                  wheel airbag design, performance, and evaluation for COE trucks.

               e) The development and certification testing of the RollTek system installed for
                  Mack for the 2014 project.

         2.       The parties do not dispute the relevance of the discovery, and no claim has been

asserted that the burden of production creates any issue with IMMI.

         3.       The only hitch is that IMMI has represented that the information was created

pursuant to agreements with Pierce Manufacturing, Inc. and Volvo Trucks North America, and

that the agreements contractually obligate IMMI to maintain confidentiality over the requested

information for proprietary business reasons. Consequently, IMMI has advised Plaintiff that it

will produce the information, but that a court order is necessary.




1
     The 4Front system is designed to activate in the event of a frontal collision, and the RollTek system is designed
to deploy during a side rollover. (It is also possible to tune the systems so that RollTek deploys along with 4Front.)
IMMI engineers incorporated seat belt pretensioners into the RollTek and 4Front systems for all occupants, along
with seat pull-down systems for air suspension seats. The RollTek system operates by way of a sensor inside the
cab, which continuously monitors the truck’s stability. If the sensor detects an imminent frontal or rollover scenario,
it initiates up to three events per seating position. First, the system tightens occupant seat belts to keep them securely
in their seats. Second, it pulls down suspension seats to their lowest position to increase survivable space. And third,
the system inflates side airbags in every outboard position to cushion head impact and reduce head and neck injuries
during the crash. To provide protection to the driver and front seat occupant, IMMI offers the 4Front steering wheel-
mounted driver frontal airbag an optional knee bolster airbag for the front seat passenger.
(http://www.imminet.com/wp-content/uploads/2013/03/Emergency-Response-Guide-RollTek-4Front1.pdf).

                                                            2
             Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 3 of 6



        4.       Plaintiff has agreed that the existing confidentiality order entered in this litigation

will control production of the information thus protecting any proprietary interest claimed. That

agreement was insufficient to satisfy IMMI.

        5.       Plaintiff requests that the Court enter an order requiring IMMI to produce all

responsive materials as requested in the discovery, of course subject to the confidentiality order

in existence in the litigation.

        6.       IMMI has agreed to serve this Motion on Pierce Manufacturing, Inc. and Volvo

Trucks North America via their registered agents so that they may have the opportunity to

intervene or otherwise be heard on the proposed resolution.

        7.       Plaintiff requests that the Court provide IMMI with 5 days to serve the non-

parties and provide the aforementioned non-parties 10 days from service of the Motion to file an

objection.     If no objections are filed, then Plaintiff requests that the Court issue an order

compelling IMMI to produce the above-referenced information. A proposed Order is attached as

Attachment 1.

        8.       Pursuant to Federal Rule of Civil Procedure 26(b)(1), "[p]arties may obtain

discovery regarding any non-privileged matter that is relevant to any party's claim or defense[.]"

"Relevance under Rule 26 has been construed broadly to encompass any matter that bears on, or

that reasonably could lead to other matter that could bear on any issue that is or may be in the

case." Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978).

        9.       Determining the scope of discovery is within the discretion of the Court. Harper

v. Unum Grp., No. 2:15-CV-02146, at *2 (W.D. Ark. Aug. 29, 2016), citing

WWP, Inc. v. Wounded Warriors Family Support, Inc., 628 F.3d 1032, 1039 (8th Cir. 2011).




                                                   3
            Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 4 of 6



          10.   The Eighth Circuit has recognized that a proper balance between the privacy

interests of non-parties, and the discovery interests of a litigant, can be made, even in the context

of private personnel records, to assure that relevant records of third-parties are produced when

necessary in litigation. See, e.g., Harper v. Unum Grp., No. 2:15-CV-02146, at *4 (W.D. Ark.

Aug. 29, 2016), citing Eighth Circuit precedent.

          11.   The existence, feasibility and thus relevance of safer alternative design evidence

in product liability cases in Arkansas is well-accepted. Although a plaintiff in Arkansas is not

tasked with the burden of proving that his "alternative safer design was available and feasible in

terms of costs, practicality and technological possibility," the existence of a defect can be shown

by evidence of the existence of a safer alternative design, including evidence that the alternative

actually works. Robinson v. Crown Equipment Corporation, No. 2:02CV00084-WRW, at *4

(E.D. Ark. Mar. 30, 2006).

          WHEREFORE, Plaintiff Burris Richard Stovall, as Guardian of Richard Joshua Stovall

requests that the Court enter an order requiring IMMI to produce certain requested testing

information that is under the custody and control of third-parties and for all other appropriate

relief.


DATED this 3rd day of March, 2020.




                                                   4
Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 5 of 6




                           RESPECTFULLY SUBMITTED,



                           Tab Turner AR Bar 85158
                           TURNER & ASSOCIATES, P.A.
                           4705 Somers Ave, Suite 100
                           North Little Rock, AR, 72116
                           501-791-2277 – Phone
                           501-791-1251 – Fax
                           tab@tturner.com

                           and

                           Ray Baxter (Bar 78012)
                           THE BAXTER LAW FIRM
                           3115 Alcoa Road
                           Benton, AR 72015
                           501-315-2971 – Phone
                           501-712-2856 – Fax
                           raybaxterpa@gmail.com

                           Attorneys for the Plaintiffs




                              5
         Case 4:16-cv-00713-JM Document 181 Filed 03/03/20 Page 6 of 6




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of this pleading was served on counsel of record as required
by law on this the 3rd day of March, 2020.


COUNSEL FOR PLAINTIFF




                                               6
